DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 04 March 2022. In view of this communication, claims 1-16 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 March 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 16 recites the limitation “the outermost resin insulating layer has the plurality of cylindrical sidewalls formed such that the copper layer is not in contact with the cylindrical sidewalls entirely.” This limitation fails to further limit claim 1, upon which claim 16 is dependent, because claim 1 recites the 
“16. The printed wiring board according to claim 1, wherein the outermost resin insulating layer has the plurality of cylindrical sidewalls formed such that the copper layer is entirely not in contact with the cylindrical sidewalls.” (the intended meaning may also be achieved with the deletion of the word “entirely,” as the deletion of this word will result in the phrase “not in contact” which implies that there is no contact between the copper layer and the cylindrical sidewall)
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purposes of the instant Office Action, a separate rejection of claim 16 is provided under each reference used in respective rejections of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kodani et al. (US 2010/0263923 A1), hereinafter referred to as Kodani et al.
Regarding claim 1, Kodani et al. teaches a printed wiring board (70), comprising: (Fig. 38, paragraph 150: wiring substrate 70 according to the fifth embodiment includes all elements of the first embodiment with the addition of an underfill resin 75 and mounted component)

    PNG
    media_image1.png
    562
    420
    media_image1.png
    Greyscale

a plurality of resin insulating layers (12a, b, c) including an outermost resin insulating layer (75); (Fig. 38, paragraph 150: underfill resin 75 is present in addition to the resin insulating layers 12a, b, c as described in paragraph 85)
5a plurality of conductor layers (13a, b, c) laminated on the plurality of resin insulating layers, respectively; (Fig. 38, paragraph 85: wiring substrate 10 has interconnection layers 13a, b, c)
a copper layer (11) formed in the outermost resin insulating layer (75) of the plurality of resin insulating layers; and (Fig. 38, paragraphs 85 and 150: the copper bumps 11 protrude into resin insulating layer 75)

    PNG
    media_image2.png
    275
    413
    media_image2.png
    Greyscale

a plurality of metal bumps (11) formed on the copper layer (11b) such that the metal bumps 10have upper surfaces (11a) protruding from the outermost resin insulating layer and that each of the metal bumps includes a Ni film (11e), a Pd film (11d) and an Au film (11c), (Fig. 22B, paragraph 99: the second metal structure 11a may have a structure in which a nickel layer 11e, palladium layer 11d, and gold layer 11c form the copper bump; paragraph 150: the wiring board of the fifth embodiment incorporates all features of the wiring substrate of the first embodiment with the addition of an underfill resin layer 75 and a semiconductor chip)
wherein the copper layer (11b) is reduced in diameter toward an upper surface side (11a) thereof such that the copper layer has a plurality of upper surfaces (11a) and a plurality of bottom surfaces (11b) and that each of the upper surfaces (11a) has a diameter that is smaller than a 15diameter of each of the bottom surfaces (11b), the outermost resin insulating layer (75) has a plurality of cylindrical sidewalls formed such that at least part of the copper layer (11b) is not in contact with the cylindrical sidewalls, and the plurality of metal bumps is formed such that the Ni film (11e) is filling spaces between the copper layer (11b) and the cylindrical sidewalls of the outermost resin insulating layer (75). (Figs. 22B, 38; paragraph 97: openings 23x are cylindrical, i.e. having a constant diameter; the diameter of the upper portion of 11b is therefore necessarily smaller as the diameter of the opening 23x is constant and the layers 11a are formed within the opening; therefore, the protruding portion of 11b, that portion which is coated by the Ni, Pd, and Au films, is not in contact with upper resin insulating layer 75)
Regarding claim 16, Kodani et al. teaches the printed wiring board according to claim 1 (see above), wherein the outermost resin insulating layer has the plurality of cylindrical sidewalls formed such that the copper layer is not in contact with the cylindrical sidewalls entirely (Figs. 22B, 38; paragraph 97: openings 23x are cylindrical, i.e. having a constant diameter; the diameter of the upper portion of 11b is therefore necessarily smaller as the diameter of the opening 23x is constant and the layers 11a are formed within the opening; therefore, the protruding portion of 11b, that portion which is coated by the Ni, Pd, and Au films, is not in contact with upper resin insulating layer 75)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being anticipated by Awazu (US 2020/0367369 A1), hereinafter referred to as Awazu, in view of Nagase et al. (WO 2020/027022 A1), hereinafter referred to as Nagase et al.
Regarding claim 1, Awazu teaches a printed wiring board (10), comprising: (Awazu Figs. 1, paragraph 14: printed wiring board 10) 
a plurality of resin insulating layers (50A, 70A) including an outermost resin insulating layer (70A); (Awazu Figs. 1, paragraph 14: printed wiring board includes resin insulating layer 50A and outermost resin insulating layer 70A)
5a plurality of conductor layers (58A, 58B) laminated on the plurality of resin insulating layers (50A, 50B), respectively; (Awazu Figs. 1, paragraph 14: conductor layers 58A and 58B are formed on resin layers 50A and 50B, respectively)
a copper layer (58A) formed in the outermost resin insulating layer (70A) of the plurality of resin insulating layers; and (Awazu Figs. 1, paragraph 14: conductor layer 58A formed in outermost insulating layer 70A)
a plurality of metal bumps (86) formed on the copper layer (58A) such that the metal bumps (86) 10have upper surfaces (86T) protruding from the outermost resin insulating layer (70A) and that each of the metal bumps includes a Ni film (84), a Pd film (84) and an Au film (84), (Awazu Fig. 1A, paragraph 26: outermost resin insulating layer 70A has metal posts 86 formed on the conductors 58A protruding therefrom; paragraph 26: a corrosion resistant layer 84 comprising a nickel film, a palladium film, and a gold film is formed on the posts 86) 
a copper layer (86) that is reduced in diameter toward an upper surface side such that the copper layer (86) has a plurality of upper surfaces (86T) and a plurality of bottom surfaces (86L) and that each of the upper surfaces (86T) has a diameter that is smaller than a 15diameter of each of the bottom surfaces (86L). (Awazu Figs. 3A and 3C, paragraph 19: metal posts 86 have a lower surface 86L and upper surface 86T, the metal posts become thicker going from upper surface 86T to lower surface 86L)
Awazu does not teach that the outermost resin insulating layer (70A) has a plurality of cylindrical sidewalls formed such that at least part of the copper layer is not in contact with the cylindrical sidewalls. Nagase et al. does teach that the outermost resin insulating layer (11) has a plurality of cylindrical sidewalls formed such that at least part of the copper layer (21) is not in contact with the cylindrical (Nagase et al. Fig. 7A; page 10, paragraph 11: laser machining allows for cylindrical walls to be formed around the conical frustum-shaped copper bump 21; page 10, paragraph 7: the method of manufacturing the wiring board of the third embodiment is the same as the other embodiments, with the exception that the upper diameter db is greater than the diameter of the base of the copper layer da)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the conical frustum-shaped metal posts (86) of Awazu (depicted in Figs. 3A and 3C) with cylindrical walls as taught by Nagase et al. because the process of Nagase et al. allows for desmearing before plating the first conductive portion 21 without removing copper, preventing damage to the first conductive portion 21 and improving the electrical conductivity of the connection (Nagase et al. page 11, second paragraph).
Awazu also does not teach that the plurality of metal bumps is formed such that the Ni film is filling spaces between the copper layer and the cylindrical sidewalls of the outermost resin insulating layer. Nagase et al. does teach that the plurality of metal bumps (21) is formed such that the Ni film (22) is filling spaces between the copper layer (21) and the cylindrical sidewalls of the outermost resin insulating layer. (Nagase et al. Fig. 7D: the second filled portion 22 is a region not filled by the first conductive layer 21 and is a conductive material)
It would have been obvious to fill the space of the via hole of Nagase et al. that was not filled by the first filled portion 21 with the Ni/Pd/Au coating taught by Awazu because the Ni/Pd/Au film taught by Awazu is corrosion resistant. Further, the structure taught by Nagase et al., wherein the diameter of the Ni film (db) is greater than the diameter of the base of the copper layer (da) is particularly advantageous because it increases the surface area of the connection between the Ni/Pd/Au coating and the terminals of an electronic device mounted on the wiring board (Nagase et al. page 11, second paragraph).
Finally, Awazu does not explicitly teach that the conductive metal used in the posts 86 is copper. However, the material used in the metal posts of Nagase et al. is copper (see Nagase et al. paragraph 75, 79, etc.). Further, one of ordinary skill in the art would have known that copper is well known for its 
Regarding claim 3, Awazu in view of Nagase et al. teaches the printed wiring board according to claim 1, wherein the plurality of metal bumps is formed such that each of the metal bumps has a bottom surface having a diameter (φ1) of 50 µm or less and that the plurality of metal bumps has a pitch (P1) of 90 µm or less and a spacing (D1) of 50 µm or less between the metal bumps. (Awazu Fig. 3C, paragraph 37: pitch between adjacent metal posts is between 60 and 90 µm, spacing interval D1 between posts is 45 µm or less, diameter φ1 is between 25 and 50 µm; given the dimensions above, it is obvious that the diameter of the base of the copper layer may be less than 50 µm)

    PNG
    media_image3.png
    220
    397
    media_image3.png
    Greyscale

Regarding claim 4, Awazu in view of Nagase et al. teaches the printed wiring board according to claim 1, wherein the plurality of metal bumps is formed such that an outer diameter of the Ni film is larger than the diameter of each of the bottom surfaces of the copper layer. (With the nickel film formed as described in the rejection of claim 1, above, the nickel film inherently has a diameter greater than the diameter of the bottom of the copper layer)
Regarding claim 7, Awazu in view of Nagase et al. teaches the printed wiring board according to claim 3, wherein the plurality of metal 20bumps is formed such that an outer diameter of the Ni film is larger than the diameter of each of the bottom surfaces of the copper layer. (With the nickel film formed as described in the rejection of claim 1, above, the nickel film inherently has a diameter greater than the diameter of the bottom of the copper layer)
Regarding claim 10, Awazu in view of Nagase et al. teaches the printed wiring board according to claim 1, wherein the plurality of metal bumps is formed such that each of the metal bumps has a bottom surface having a diameter of 50 µm or less. (Awazu Fig. 3C, paragraph 37: pitch between adjacent metal posts is between 60 and 90 µm, spacing interval D1 between posts is 45 µm or less, diameter φ1 is between 25 and 50 µm; given the dimensions above, it is obvious that the diameter of the base of the copper layer may be less than 50 µm)
Regarding claim 12, Awazu in view of Nagase et al. teaches the printed wiring board according to claim 10, wherein the plurality of metal bumps is formed such that an outer diameter of the Ni film is larger than the diameter of each of the bottom surfaces of the copper layer. (With the nickel film formed as described in the rejection of claim 1, above, the nickel film inherently has a diameter greater than the diameter of the bottom of the copper layer)
Regarding claim 13, Awazu in view of Nagase et al. teaches the printed wiring board according to claim 1, wherein the plurality of metal 20bumps is formed such that the plurality of metal bumps has a pitch of 90 µm or less and a spacing of 50 µm or less between the metal bumps. (Awazu Fig. 3C, paragraph 37: pitch between adjacent metal posts is between 60 and 90 µm, spacing interval D1 between posts is 45 µm or less, diameter φ1 is between 25 and 50 µm; given the dimensions above, it is obvious that the diameter of the base of the copper layer may be less than 50 µm)
Regarding claim 15, Awazu in view of Nagase et al. teaches the printed wiring board according to claim 13, wherein the plurality of metal bumps is formed such that an outer diameter of the Ni film is larger than the diameter of each of the bottom surfaces of the copper layer. (With the nickel film formed as described in the rejection of claim 1, above, the nickel film inherently has a diameter greater than the diameter of the bottom of the copper layer)
Claims 1, 3, 4, 7, 10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 9,282,640 B2), hereinafter referred to as Kwon et al., in view of Kodani.
Regarding claim 1, Kwon et al. teaches a printed wiring board (170) comprising: (Figure 13A; column 7, line 47)
A plurality of insulating layers (187) including an outermost resin insulating layer (176); (Fig. 13A; column 7, lines 28-35: dielectric element 187 is formed of a combination of dielectric layers and major surface 176)
A plurality of conductor layers laminated on the plurality of insulating layers, respectively; (Fig. 13A: wiring layers, for example 142 and 146, alternate with the insulating layers as the wiring board is built up; see, for example, column 6, lines 23-25)
A copper layer formed in the outermost resin insulating layer of the plurality of resin insulating layers; and (conductive posts are labeled “copper” in the annotated figure, below, which is taken from Fig. 13A; column 2, lines 45-48: the posts may be copper)

    PNG
    media_image4.png
    232
    462
    media_image4.png
    Greyscale

A plurality of metal bumps formed on the copper layer such that the metal bumps 10have upper surfaces protruding from the outermost resin insulating layer and that each of the metal bumps includes a Ni film and an Au film, (Kwon et al. Fig. 13A, and the annotated Fig. 13A above, show metal bumps labelled “copper” protruding from upper insulating layer; column 2, lines 45-48: the metal layer above the copper posts may be nickel; column 7, lines 25-26: a gold finish layer may be applied to the exposed tips of the posts)
(Kwon et al. column 2, lines 17-19: each of the metal posts is frusto-conical, such that the diameter of the posts decreases moving from the base of the posts to the top of the posts; column 2, lines 45-48: a first metal layer of nickel fills the space between the copper posts and the outermost insulating layer)
Kwon et al. does not teach that the insulating layers may be resin insulating layers. Kodani does teach that the insulating layers may be insulating layers. (Kodani paragraph 100: insulating layers may be resin such as epoxy- or polyimide-system resins)
One of ordinary skill in the art would have known that epoxy and polyimide resins are well known for their insulating properties, desirable in printed circuit board fabrication. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a resin system for the insulating layers and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Kwon et al. also does not teach a palladium layer between the nickel layer and the gold layer on the copper posts. Kodani does teach a palladium layer between the nickel and gold layers. (Kodani paragraph 91: a Pd layer may be formed between the Ni and Au layers)
One of ordinary skill in the art would have known that palladium is well known for preventing diffusion between nickel and gold layers, desirable in the fabrication of metal bumps. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use palladium for the metal bumps, for the purpose of preventing 
Regarding claim 3, Kwon et al. in view of Kodani teaches the printed wiring board of claim 1, wherein the plurality of metal bumps is formed such that each of the metal bumps has a bottom surface having a diameter of 50 microns or less and that the plurality of metal bumps has a pitch of 90 microns or less and a spacing of 50 microns or less between the metal bumps.  (Kwon et al. Fig. 3, column 4, lines 60-64: through holes 102 in which the metal posts are formed can have width of 50 microns and pitch of 60 microns, although smaller widths and pitches can be attained; therefore, the spacing between the bumps is less than 50 microns)
Regarding claim 4, Kwon et al. in view of Kodani teaches the printed wiring board according to claim 1, wherein the plurality of metal bumps is formed such that an outer diameter of the Ni film is larger than the diameter of each of the bottom surfaces of the copper layer. (Kwon et al. column 2, lines 45-48: a metal liner 122 of nickel is deposited before the copper; this results in a nickel layer which enshrouds the copper and inherently has a diameter greater than the copper post; see also the annotated figure below, which is drawn from Fig. 13A of Kwon et al.)

    PNG
    media_image5.png
    279
    382
    media_image5.png
    Greyscale

Regarding claim 7, Kwon et al. in view of Kodani teaches the printed wiring board according to claim 3, wherein the plurality of metal 20bumps is formed such that an outer diameter of the Ni film is larger than the diameter of each of the bottom surfaces of the copper layer. (Kwon et al. column 2, lines 45-48: a metal liner 122 of nickel is deposited before the copper; this results in a nickel layer which enshrouds the copper and inherently has a diameter greater than the copper post; see also the annotated figure above, which is drawn from Fig. 13A of Kwon et al.)
Regarding claim 10, Kwon et al. in view of Kodani teaches the printed wiring board according to claim 1, wherein the plurality of metal bumps is formed such that each of the metal bumps has a bottom surface having a diameter of 50 microns or less. (Kwon et al. Fig. 3, column 4, lines 60-64: through holes 102 in which the metal posts are formed can have width of 50 microns; therefore, it is inherent that the bottom surface may have a diameter of 50 microns or less)
Regarding claim 12, Kwon et al. in view of Kodani teaches the printed wiring board according to claim 10, wherein the plurality of metal bumps is formed such that an outer diameter of the Ni film is larger than the diameter of each of the bottom surfaces of the copper layer. (Kwon et al. column 2, lines 45-48: a metal liner 122 of nickel is deposited before the copper; this results in a nickel layer which enshrouds the copper and inherently has a diameter greater than the copper post; see also the annotated figure used in the rejection of claim 4 above, which is drawn from Fig. 13A of Kwon et al.)
Regarding claim 13, Kwon et al. in view of Kodani teaches the printed wiring board according to claim 1, wherein the plurality of metal 20bumps is formed such that the plurality of metal bumps has a pitch of 90 microns or less and a spacing of 50 microns or less between the metal bumps. (Kwon et al. Fig. 3, column 4, lines 60-64: through holes 102 in which the metal posts are formed can have width of 50 microns and pitch of 60 microns, although smaller widths and pitches can be attained; therefore, the spacing between the bumps is less than 50 microns)
Regarding claim 15, Kwon et al. in view of Kodani teaches the printed wiring board according to claim 13, wherein the plurality of metal bumps is formed such that an outer diameter of the Ni film is larger than the diameter of each of the bottom surfaces of the copper layer. (Kwon et al. column 2, lines 45-48: a metal liner 122 of nickel is deposited before the copper; this results in a nickel layer which enshrouds the copper and inherently has a diameter greater than the copper post; see also the annotated figure used in the rejection of claim 4 above, which is drawn from Fig. 13A of Kwon et al.)
Claims 2, 5, 6, 8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. in view of Kodani, in further view of Kaneko et al. (US 2012/0222894 A1), hereinafter referred to as Kaneko et al.
Regarding claim 2, Kwon et al. in view of Kodani teaches the printed wiring board of claim 1, but does not teach that the copper layer has part of a plurality of side surface that is in contact with the outermost resin insulating layer such that the bottom surfaces and the part of the side surfaces have roughness that is larger than roughness of the upper surfaces and part of the side surfaces that is not in contact with the outermost resin insulating layers.
Kaneko et al. does teach that the copper layer has part of a plurality of side surface that is in contact with the outermost resin insulating layer such that the bottom surfaces and the part of the side surfaces have roughness that is larger than roughness of the upper surfaces and part of the side surfaces that is not in contact with the outermost resin insulating layers. (Kaneko Fig. 5E, paragraph 63: a roughening process is performed on the first surface 13A and the side surfaces 13B of the of the connecting post)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to roughen the side surfaces of the bumps of Kwon et al. in view of Kodani as taught by Kaneko et al. because the roughening process of Kaneko et al. increases adhesiveness between the metal layer and the insulating layer (Kaneko et al. paragraph 43).
Regarding claim 5, Kwon et al. in view of Kodani and Kaneko et al. teaches the printed wiring board according to claim 2, wherein the plurality of metal bumps is formed such that each of the metal bumps has a bottom surface having a diameter of 50 microns or less and that the plurality of metal bumps has a pitch of 90 microns or less and a spacing of 50 microns or less between the metal bumps. (Kwon et al. Fig. 3, column 4, lines 60-64: through holes 102 in which the metal posts are formed can have width of 50 microns and pitch of 60 microns, although smaller widths and pitches can be attained; therefore, the spacing between the bumps is less than 50 microns)
Regarding claim 6, Kwon et al. in view of Kodani and Kaneko et al. teaches the printed wiring board according to claim 2, wherein the plurality of metal bumps is formed such that an outer diameter of the Ni film is larger than the diameter of each of the bottom surfaces of the copper layer. (Kwon et al. column 2, lines 45-48: a metal liner 122 of nickel is deposited before the copper; this results in a nickel layer which enshrouds the copper and inherently has a diameter greater than the copper post; see also the annotated figure used in the rejection of claim 4 above, which is drawn from Fig. 13A of Kwon et al.)
Regarding claim 8, Kwon et al. in view of Kodani and Kaneko et al. teaches the printed wiring board according to claim 5, wherein the plurality of metal bumps is formed such that an outer diameter of the Ni film is larger than the diameter of 25each of the bottom surfaces of the copper layer. (Kwon et al. column 2, lines 45-48: a metal liner 122 of nickel is deposited before the copper; this results in a nickel layer which enshrouds the copper and inherently has a diameter greater than the copper post; see also the annotated figure used in the rejection of claim 4 above, which is drawn from Fig. 13A of Kwon et al.)
Regarding claim 11, Kwon et al. in view of Kodani teaches the printed wiring board of claim 10, but does not teach that the copper layer has part of a plurality of side surface that is in contact with the outermost resin insulating layer such that the bottom surfaces and the part of the side surfaces have roughness that is larger than roughness of the upper surfaces and part of the side surfaces that is not in contact with the outermost resin insulating layers.
Kaneko et al. does teach that the copper layer has part of a plurality of side surface that is in contact with the outermost resin insulating layer such that the bottom surfaces and the part of the side surfaces have roughness that is larger than roughness of the upper surfaces and part of the side surfaces that is not in contact with the outermost resin insulating layers. (Kaneko Fig. 5E, paragraph 63: a roughening process is performed on the first surface 13A and the side surfaces 13B of the of the connecting post)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to roughen the side surfaces of the bumps of Kwon et al. in view of (Kaneko et al. paragraph 43).
Regarding claim 14, Kwon et al. in view of Kodani teaches the printed wiring board of claim 13, but does not teach that the copper layer has part of a plurality of side surface that is in contact with the outermost resin insulating layer such that the bottom surfaces and the part of the side surfaces have roughness that is larger than roughness of the upper surfaces and part of the side surfaces that is not in contact with the outermost resin insulating layers.
Kaneko et al. does teach that the copper layer has part of a plurality of side surface that is in contact with the outermost resin insulating layer such that the bottom surfaces and the part of the side surfaces have roughness that is larger than roughness of the upper surfaces and part of the side surfaces that is not in contact with the outermost resin insulating layers. (Kaneko Fig. 5E, paragraph 63: a roughening process is performed on the first surface 13A and the side surfaces 13B of the of the connecting post)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to roughen the side surfaces of the bumps of Kwon et al. in view of Kodani as taught by Kaneko et al. because the roughening process of Kaneko et al. increases adhesiveness between the metal layer and the insulating layer (Kaneko et al. paragraph 43).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Awazu in view of Koneko as applied to claim 1 above, and further in view of Terui et al. (US 9,613,893 B2).
Regarding claim 9, Awazu in view of Nagase et al. teaches the printed wiring board according to claim 1, but does not teach that the plurality of resin insulating layers is formed such that the outermost resin insulating layer (70A) includes inorganic filler.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the outermost resin insulating layer of Awazu in view of Terui et al. (Terui et al. Fig. 1; column 6, lines 10-14: insulating material is a resin and a reinforcing material such as a glass cloth; lines 20-25: layers 15 are of the same resin prepreg material), which teaches that a glass impregnated resin may be used as a resin layer of a printed wiring board.
 Further, one of ordinary skill in the art would have known that glass-impregnated resin is well known for its strength and reliability, desirable in printed circuit boards. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use glass-impregnated resin for the printed wiring board, for the purpose of improving the reliability thereof, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art:
US 20100308451 A1
US 20090188706 A1, Fig. 1
US 20120067635 A1, Fig. 17
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/HOA C NGUYEN/Primary Examiner, Art Unit 2847